Case 3:19-CV-O7475-FLW-DEA Document 1-1 Filed 03/01/19 Page 1 of 15 Page|D: 7

EXH|B|TA

Case 3:19-cV-O7475-FLW-DEA Document 1-1 Filed 03/01/19 Page 2 of 15 Page|D: 8

 

State of New Jersey

Depa rtment of Banking and Insurance
Office of the Commissioner

Phil Murphy p0 B°x 325 Marlene Caride
_ Govemor Trenton, N] 08625-0325 Commissr'¢mer
Sheila Oliver
Lt. Govemor Tel (609) 292-7272

CERTIFIED MAlL 2/5/2019

RETURN HECEIPT REQUESTED

Attention:

COHPORAT|ON TRUST COlViPANY
VERLAN F|FiE |NSUFiANCE COMPANY
820 BEAFi TAVEF\N FiOAD

WEST TRENTON, NJ 08628

RE; Simply Naturai Foods, LLC, et ai. v. Verlan Fire insurance Cornpany
Superior Court of New Jersey, Hudson County Law Division
Docket No.: L-5029-18

Dear Sir/Madam:

You are hereby notified that on this date the Commissioner of the New Jersey Department of
Banking and insurance has accepted original service ot process on your behaif in the above-
captioned matter. The documents served are enclosed herein.

By copy ot this letter | am advising the attorney for the Piaintift(s) in this matter that these
documents have been transmitted to you, and confirming that the Commissioner of Banking
and insurance is not authorized to receive service ot any further documents in this action.

Very Tru|y Yours,

c: l_emer, Arnold & Winsron, LLP , D°bm A- M“ bn

ATTN; Frank P_ Winston, Esq_ Administrative Assistant
475 Park Avenue South, 28th F|oor
New York, NY 10016

Vr'sr't ns oil tire Web iii dob£.rrj.gov
New iersey is rm Eqrrrri Opportmn`ty Empioyer §§ Priiiled on Recycied Puper and Req/clable

Case 3:19-cV-O7475-FLW-DEA Document 1-1 Filed 03/01/19 Page 3 of 15 Page|D: 9

'\

LERNER, ARNOLD & WlNS'l`ON, LLP
Attorneys-At-Law

By: Frank P. Winston, Esq.

Attorney ID No.: 011522004

475 Park Avenue South, 28"‘ Floor

Ncw York, New York 10016

(212) 686-4655

Attorneys for Pluintif`t`s

 

SiMPLY NATUR.AL !"OODS LLC, QUEN'ITN SUPER]OR COURT OF NEW JERSEY
REALTY LLC, llEALTHY FOOD BRANDS LAW DIVISION:

LLC` Piaimirrs, HUDSON couNTY
-against- DOCKETNO.: L-5029-18
inzLAN nara msrmANce coMPANY, sUMMoNs
Defcndant.

 

l"rom: 'I`he State ol`New Jersey
'i`c: '.l"|te Det.'endant `Namcd Above

’l`he Plaintiff, named abovc, has filed a lawsuit against you in the Superior Court of
Ncw Jcrsey. 'l`he complaint attached to this summons states the basis for this lawsuit. It` you
dispute this complaint, you or your attorney must file a written answer or motion and proof of
service with the deputy clerk of the Superior Court in the county listed above within 35 days
from the date you received this summons, not counting the date you received it. (A directory
ot` the addresses of each deputy clerk of the Superior Court is available in the Civil Division
Managcmcnt Oft'tce in thc county listed above and onlinc at
littp:ffwww.judiciary.state.nj.us/proser’10153_deptyclerklawref.pdf). If the complaint is one in
foreclosure then you must file your written answer or motion and proof of service with the
Clcrk of the Supcrior Court, l-lugltes Iustice Complcx, P.O. Box 971, Trenton, NJ 08625-097|..
A filing fee payable to the Treasurer, State of New Jersey and a completed Case Information
i Statement (available from the deputy clerk of the Superior Court) must accompany your
answer or motion when it is filed. You must also send a copy of your answer or motion to the
plaintiffs' attorney whose name and address appear above, or to the plaintift`, if no attorney is
named above A telephone call will not protect your rights; you must tile and serve a written
answer or motion (with fee of $135.00 and completed Case Information Statement) if you
want the court to hear your defense

lf you do not tile and serve a written answer or motion within 35 days, the court may
enter a judgment against you for the relief the plaintiff demands, plus interest and costs of suit.
`lf judgment is entered against you, the Sheriff may seize your money, wages or property to
pay all or part of the judgment

‘ii‘.!{'/\RNOIO '\Vl N§“'\N

 

 

 

 

 

Case 3:19-cv-O7475-FLW-DEA Document 1-1 Filed 03/01/19 Page 4 ot 15 Page|D: 10

NER'AR.NOLD'\‘VIN$TON

 

 

if you cannot afford an attorney, you may call the Legal Services office in the county
where you live or the Legal Servlces of New Jersey Statewide Hotline at 'l-888-LSNi-LAW
(1-833-5?6~5529). It` you do not have an attorney and are not eligible for free legal assistanee,
you may obtain a referral to an attorney by calling one of the Lawyer Ref_erral Sewices. d
directory with contact information for local Legal Services OE“\ces and Lawyer Ret`erral
Sewices. A directory with contact information for local Legal Services OH`lces and Lawyer
R.et`erral Services is available in the Civil Division Management Office in the county listed
above and online at http:l/www.judiciary.state.nj.'us/prose/l0153_deptyclerklawref.pdf,

e/
" ivacmu¢ M. smith
Cie`rk of the Superior Cornt

¢' _ i-
. 'V

 

Dated: January 30, 2019

Name of the Defcndant to he served:
Verlan Fire Insurance Company

 

 

 

Case 3:19-cv-O7475-FLW-DEA Document 1-1 Filed 03/01/19 Page 5 ot 15 Page|D

NE|\.'N\NO\.D -\\'IN$¥ON

 

 

MlD-L~OOlO‘lO-‘ig 01129/20‘\9 5244:16 PM Pg 1 Ot 7 Trans lD; LCV2019182i38

LERNER, ARNOLD & WINSTON, LLP
Attomcys-At-Law

By: Frank E'. Winston, Esq.

Attorney lD No.: 011522004

475 Park Avenue South, 28"’ Floor

New York, New York 100l6

(2 l2) 686-4655

Attorneys for Plaintiff

 

SlMPLY NA’I`URAL FOODS LLC, QUEN'I`]'N SUPERIOR COURT OF NEW JERSEY
REALTY LLC, `HEALTHY FOOD BRANDS LAW DIVISION
LLC, MIDDLESEX COUNTY
DOCKET NO.:
Plaintiffs,
_ CIVIL ACTION
~against-'

VER[.AN FIRE [NSURANCE COMPANY, COMPLAlNT AND
JURY TRIAL DEMAE_I_!

Det`endant.

 

'l`he Plaintiffs Simply Natural Foods LLC, Quentin Realty LLC, _Healthy Food Brands
LLC, by and through their attorneys Lemer, Arnold & Winston, LLP, as and for their
Complaint and Jury Trial Dernand, respectfully allege upon information and belief the
following

PARTIES A.ND JURISBICTION

l. At all times hereinafter mentioned, the Plaintiff Simply Natural l"oods LLC was
and still is a foreign limited liability company organized and existing under and by virtue ot`
the laws of the State ofNew York.

2. At all times hereinafter mentioned, the Plaintiff Quentin R.ealty LLC was and
still is a domestic limited liability company organized and existing under and by virtue of the
laws of the Statc of New Jersey.

3. At all times hereinafter mentioned, the Plaintiff Quentin Realty LLC owned the

:11

 

 

 

Case 3:19-cv-O7475-FLW-DEA Document_1-1 Filed 03/01/19 Page 6 of 15 Page|D: 12

MlD-L-001010~19 01/29/20`19 5144216 PM PQ 2 of7 Trans lD: LCV2019182138

building and real property located at 22 a/k/a 122 Qtrentin Avenue, New Brunswiek, NJ
08901.

4. At all times lret'einatter mentioned, the Plainlifi` Healtlry Food Brands LLC was
and still is n foreign limited liability company organized and existing under and by virtue of
the laws of the State of New Yot'k.

5. At all times hereinafter mentioned, the Piaintiffs Simply Natural Foods LLC
and l-lealtlty 'Food Brands LLC were tenants of the 22 a/k/a 122 Quentin Avenue, New
Brunswiclt, NJ 08901 property and actively operated business and stored goods in that spaceh

6. At all times hereinafter mentionod, Simply Nattrral Foods LLC, Quentin Realty
LLC, Healthy Food Brands LLC, shall collectively be referred to as “Plaintiffs" unless
specifically stated otherwise

7. At all times hereinafter mentioned, the Dcfendant Verlan Fire Insurance
Company (hereinafter referred to as “Det`endant") was and still is a foreign insurance entity
domiciled in the State of New Hampshire.

8. At all times hereinafter mcntioned, the Defendant was»and still is authorized by
the New Jersey Dcpnrtmerrt of `Burrking and Insuranee to issue policies of insurance within the
State of New Iersey.

9. At all times hereinafter mentioned, the Defendant did and still does transact
business within the State ofNew Jersey, including but not limited to the issuance of insurance
policies within the State of New Jersey.

EELE_
10. Middlesex County is an appropriate venue for this action pursuant to N,J. Court

Rules, Rule 413-2(a)(l), in that this action affects title to real property or a possessory or other

‘{IR~N‘.NQI D '\\'INSTON

q-u.

 

 

 

 

 

Case 3:19-cv-O7475-FLW-DEA Document 1-1 Filed 03/01/19 Page 7 of 15 Page|D: 13

MlD-L~OOlOiO-l§ 01/29/20‘|9 5:44!16 PM Pg 3 of 7 Ttans lD: LCV2019182138

interest therein, or for damages thereto, which is situated within Middlesex County.
ll. ln particular, the property at issue in this action is located at 22 a/k/a 122
Quentin Avenue. New Brunswlck, NJ 08901 (hereinai"ter referred to as the “subject property").

BACKGROUND FACTS AND PLAINTIFFS CAUSE OF ACTION FOR
BREACH OF CONTRAQI AGAINS"[` Tl:lE D§t FENDA§T

12. Prior to January l, 2018, for good and valuable consideration, the Det`cndant
issued to the Plaintiffs a policy of insurance bearing the policy number M004389-17
(hereinafter referred to as the “subject insurance poliey").

13. 'l`he Plaintifl"s are named insureds listed within the subject insurance poliey.

14. The subject insurance policy insured the Plaintiffs, the subject insured building,
sprinkler system and the business personal property located therein against ali risks of direct
physical loss unless otherwise expressly excluded or limited under the policy.

15. 'l`he subject insurance policy maintained effective dates of coverage from
February 3, 201'"»l to February 3, 2018.

l6. At all times hereinatter mentioned, the Plaintiffs maintained an ownership
interest in the subject bnilding, sprinkler system and the_ business personal property located
therein

l7. in particular, the business personal property contained therein amounted to food
products which was warehoused and sold and delivered to supermarkets and other retail
purchasers

18. The Plaintiffs were obliged to maintain the food products in accordance with all
governing Federal and Statc laws and regulations regarding the safe maintenance cf food
products sold to the general public.

l 1_9. At all times hereinafter mentioned, the Plaintif`fs maintained an insurable

NER ' ARNOLD - WlNSTo.\'

 

 

 

 

 

 

Case 3:19-cv-O7475-FLW-DEA Document 1-1 Filed 03/01/19 Page 8 of 15 Page|D: 14

` M|D-L-OOtOi(l-‘l$ 01/29/2019 5:44116 PM Pg 4 of 7 Trans lD: LCV2019182138

interest in the subject buildings sprinkler system and the business personal property located
therein.

20. On and around January l, 2018, the subject insurance policy afforded the
Plaintifl`s, the subject`building, sprinkler system and the business personal property located
therein with certain insurance coverage

21. On and around January I, 2018, the subject insurance policy was in full force
and effect

22. On and around January l, 2018 and while the subject insurance policy was in
full force and effect, thc subject building, sprinkler system and the business personal property
located therein sustained a direct physical loss and/or damage, specifically arising from water
flooding the insured premises through multiple broken sprinkler pipes.

23. In particular, the cascading water at issue soakecl the food products and other
business personal property maintained in thc warehouse, rendering them unsaleable and
making them a total loss, and further necessitating the repair and replacement of the building
sprinkler piping, as well as repairs of upstairs office space that was heavily damaged by the

flooding \vater.

24. Pursuant to the terms of the subject insurance 'policy, the Plaintiffs submitted
an insurance claim to the Defendant seeking to be indemnified for the full amount of covered

damages that wore sustained in connection with the Ianuary i, 2018 loss.

25. At all times hereinafter mentioned, the Plaintiffs insurance claim was govemed

by the claim number 19-00126957.

26. Subsequent to the Plaintiffs submission of their insurance claim, the Dcfcndant

wrongfully denied the Plaintiffs insurance claim.

WER'N\NO|.D ~\'c'|N.\'{ON

 

 

 

 

 

 

Case 3:19-cv-O7475-FLW-DEA Document 1-1 Filed 03/01/19 Page 9 of 15 Page|D: 15

MlD-L-001010~19 01/29/2019 5:44:€6 PM PQ 5 of 7 Ttans |DZ LCV20391'82138

27. Subsequent to the Plaintiffs submission of their insurance claim, the Defcndant
wrongfully failed to fully indemnify thc Plaintiffs for all of the covered building, business
personal property, sprinkler system, extra expenses and other damages sustained as a result of
the January l, 2018 loss, despite the fact the same has been duly demanded

28. 'l`he Defendant’s wrongful denial of the Plaintii`t`s insurance claim constitutes a
breach of contract

29. The Defendant`s wrongful failure to fully indemnify the Plaintiffs for all of the
covered damages sustained as a result of the January l, 2018 loss constitutes a breach of
contract

30. The Defendnnt‘s wrongful denial of the Plaintiffs insurance claim constitutes
bad faith because no debatable reasons exist to support Defendant‘s.failure to fully indemnify
Plaintilf for the losses it suffered As a result, Plaintiffs are entitled to.recover its consequential
damages incurred thereafter pursuant to Plckeir v. Lloyds, 252 N.J. Super. 477, 600 A.2d 148
(1993} and it’s progeny.

31. The Defendant’s failure to fully indemnify the Piaintii`fs for all of the covered
damages sustained as a result of the January l, 2018 loss constitutes bad faith because no
debatable reasons exist to support the denial of said claim. As a result, Plaintift`s are entitled to
consequential economic losses in accordance with Pic.lrerl v. Lloyd.r, 252 N.J. Super. 477, 600
A.zd 148 (1993).

32. The P|aintiffs have complied with all of the terms and conditions of the subject
insurance policy.

33. 'l`he Plnintiffs have submitted sufficient and reasonable proof in support of their

insurance claim.

vm-AnNoLo ~Wns's'fo.\|

 

 

 

 

 

Case 3:19-cv-O7475-FLW-DEA Document 1-1 Filed 03/01/19 Page 10 of 15 Page|D: 16

'\
NER-ARNU‘LD -W|N¥IUN

 

 

M|D-L-DOlOlO-lg 01~/29/2019 5:44:16 PM Pg 6 Of 7 Trans lD: LCV2019182138

34. As a result of the Defendant’s above mentioned breach of contract, the
Plaintiffs have been damaged in an amount to be determined by a Middlesex County .lury.

Wl-IEREFORE, the Plalntift`s demand judgment on their Ca_use of Action against the
Dcfendant fort

a) All covered damages pursuant to the terms of the subject insurance policy,
together with lawful interest;

b) Building damages, together with lawful interest;

c) Business personal property damages,_ together with lawful interest;

d) Extra Expenses incurred, together will lawful interest;

e) Sprinlder system damages, together with lawful interest;

1) Compensatory damages, together with lawful interest;

g) Consequential damages, together with lawful interest;

h) Costs of suit and reasonable attorneys' fees; and

i) For such other and further relief as this Court deems just and proper.

JUR'tc' DEMAND

'l`he Piaintit`fs, pursuant to New Iersey Civil Rule 4:35~1, hereby demand a trial by jury

as to all issues.
LESIGNATION OF TEAL COUN_S§L
Frank P. Winston, Esq., of the law firm Lerner, Arnold & Winston, LLP, is hereby

designated as trial counsel for the Plnintii`fs in the within action.

  
   

rank P. Winston

Dated: January 29, 2019

 

 

 

Case 3:19-cv-O7475-FLW-DEA Document 1-1 Filed 03/01/19 Page 11 of 15 Page|D: 17

\
NlR'N\NDl.D -‘v\'iN§TON

 

 

MlD-L-OOlO10-19 01/29{2019 5:44216 PM PQ 7 Of 7 Trarts ID: LCV2019182138

CER‘!`} FICA [:lON

Pursuant to the requirements of New Jersey Civil Rule 4:5-1 (Notice of Other
Actions), I, the tindersigned, do hereby certify, to the best of my knowledge, information and
belief, that, except as hereinaher indicated, the subject of the controversy referred to in the
within pleading is not the subject of any other cause of action, pending in any other Court, or
of a pending arbitration proceeding, nor is any other cause of action, arbitration proceeding
contemplated:

l. OTI-IER AC'l`lONS PENDING? . . . Yes_ No_X

a. If Yes - Parties to other pending actions (see'attachment).

b. In my opinion, the following parties should be joined in the within pending
cause of action (see attachment).

2. OTHER ACTIONS CONTEMPLA'!`ED? . . . Yes No _X

It` Yes - Parties contemplated to be joined in other causes of action (see
attachment).

3. ARBITRA'I`ION PROCEEDINGS PBNDING? . . . Yes __Nol{

a. if Yes - l’arties to arbitration proceedings (sec attachment).

b. In my opinion, the following parties should be joined in the pending
arbitration proceedings (see attachment).

4. OTHER ARBlTRAT[ON PROCEED[NGS CONTEMPLATED? . . .Yes _ No_K

If Yes - Parties contemplated to be joined to arbitration proceedings (see
attachment). ln the event that during the pending of the within cause of
action, I shall become aware of any change as to any facts stated herein, l
shall tile an Amended Certifzcation, and serve a copy eof on all other

parties (or their attomeys) who have appeared in ? action.

 

Fi‘érllt P'. Winston
Dated: January 29, 2019

 

 

 

Case 3:19-cv-O7475-FLW-DEA Document 1-1 Filed 03/01/19 Page 12 of 15 Page|D: 18

M|D L 001010-19 01/30/2019 5:01:33 AM Pg 1 of‘l Tratts lD: LCV2019183232

MIDDLESEX VICINAGE CIVIL DIVISION
P 0 BDX 2633 .
56 PATERSON STREET
NEW BRUNSWICK NJ 09903-2633
TRACK ASSIGNHENT NOTICE
COURT TELEPHONE NO. (732) 645-4300
COURT ROURS 8:30 AM - 4:30 PM

nATz: JANuAaY 29, 2019
RE: SIMPLY NATURAL FOODS LLC VS VERLAN FIRE INSURAN

DOCKET: MID L -001010 19

THE ABOVE CASE HAS BEEN ASSIBNBD TO: TRACK 4.

D¥SCOVERY IS PRESUMPTIVELY 450 DAYS BUT MAY BE ENLARGBD OR SHQRTENED BY THE
JUDGE AND RUNS FRQM THE FIRST ANBWER OR 90 DAYS FROM SEEVICE ON THB FIRST

DEFENDANT, WHICHEVER COMES FIRST.
FRQM SERVICE ON THE FIRST DEFENDANT, WHICRBVER COMES FIRST.

THE MANAGING JUDGB ASSIGNED IS; HON JAMIE D. HA¥PAS

IF ¥OU HAVE ANY QUEBTIONS, CONTACT TEAM 003
AT: (732) 645-4300.

IP You aeLreva nunn Tns annex rs rnAPPaoPnrATE You MusT FILE A
caarxsrcarron or coon cause erazN 30 nars on Tnz FILING on soon roannrue.
ennrnrrss uusr ssnva coates oF rare scanlon ALL ornza PARTIES IN nccoanancs
nlra a.4:5A-2.
ATTsNTon:
ATT: FRANK er wrnsron
Leansn AnNoLo s arneson LLP
475 rank nvs sourn stn FL
new zoRK NY tools

ECOURTS

 

 

Case 3:19-cv-O7475-FLW-DEA Document 1-1 Filed 03/01/19 Page 13 of 15 Page|D: 19

MlD-L-OO‘lOlO-i§ 01/29/2019 5144:16 PM Pg `i Of l Tfarts |D: LCV201,9182_138

Civii Case information Statement

1"-‘~"#@`9.- P».°.?=!.“'r`§.'ll'.l.'-D~_P.-il-`:.S_-E¥..|§§il.’:!!-_!‘.-'§§'..i.~ °°"’L

 

.4..; _ ..

Case Caption: $tMPLY NATURAL FOODS LLC VS Case Type: COMPLEX COMMERC|AL

VERLAN FiRE lNSURAN Doeumant Typa: Camptalnt with Jury Demand

Case initiation Dnte: 01I29J2019 .iu!y Damand: YES - 8 JURORS

Attornay Nama: FRANK P WiNSTON tturrieane Sandy mtatsd? NO

Flrtn Name: LERNER ARNOLD & WINSTON LLP ts this a professional malpractice cass? NO

Addreaa: 475 PARK AVE SOUTH ?.BTH FL Ratatcd cases pondlng: NO

NEW YORK NY 16016 lt yoa. list docket numbere:

Fhono: no you anticipate adding any parties (crtalng out ot same
Narno ot pnrty: PLA|NT|FF : Slmpiy Natura| Foods LLC transaction or occurrence)? NO

Namo of Dstondant's primary insurance Company
tit known): Unknown

  

.' ":'.'-r"iu~: ns remind iron ,Pnniftni_tn_ ?.bi~.t l~TBlS `F.Q.R.M §Annor,§iit-msraonut;cp mro.r.`vo)chs
L'ASE CHARACT ERiS`l'I¢B FOR FURPOSES 0|’ DB'IERM|I||NG iF CME IS APFRDPRIA'|E F°R MUU|A"°H

Do parties have a current, past, or recurrent reiatlonshlp? NO

il' yes, ls that relationshlp:

Does the statute governing this case provide for payment ci fees by the losing party? NO

Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:

Do you or your client need any disability accommodations? NO
tt yes, please identify the requested accommodation:

W||| an interpreter be needed? NO
if yes, for what language:

   

l certify that conidentia| personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted ln the future In accordance with Ruie 1:38-7(1))

01/29!2019 i§[ FRANK P WINSTON
Dated Signed

 

Case 3:19-cv-O7475-FLW-DEA Document 1-1

CT Corporation

TO: .iennifer Lauro

Filed 03/01/19 Page 14 of 15 PageiD: 20

Service of Process
Transmittal
02/08/2019

cT Log Number 534888123

The Hanover insurance Group

N-430, 440 Lincoln St

Worcester, MA 01653-0002

RE: Process Served in New Jersey

FOR: Verlan Fire insurance Company (Domestic State: NH)

ENCL°SED ARE COP|ES OF LEGAL PR°CESS RECE|VED BY THE STATUTORY AGENT OF THE AB°VE COMPANY AS FOLLOWS:

TlTLE OF ACTION:

oocuMeNT(s) senveo=

COURT/AG ENCY:

NATURE OF Ac'l'lON:

ON WHOM PRO€ESS WAS SERVED:

DATE AND HOUR 0F SERV|CE:
JUR|SDICT|ON SERVED :
AFPEARANCE OR ANSWER DUE:

AT'roRNeY(s) / seNoen(s)=

ACT|ON lTEMS:

SlGNED:
ADDRESS:

TELEPI'|°NE:

B¥\APLY NATURAL FOODS LLC, et al., Pltfs. vs. VERLAN F|RE |NSURANCE COMPANY,
t.

Letter, Summons, Complaint, Certificate, Notice(s), Attachment(s)

Hudson County Superior Court - Law Division, NJ
Case # L502918

insurance Litigation

The Corporation Trust Company, West Trenton, NJ

By Certified Mail on 02/08/2019 postmarked on 02/07/2019

New Jersey

Within 35 days from the date of receipt, not counting the date of receipt

Frank P. Winston

Lerner, Arnold & Winston, LLP
475 Park Avenue South, 28th Ftoor
New York, NY 10016

212-686-4655

CT has retained the current log, Retain Date: 02/08/2019, Expected Purge Date:
02/13/2019

image SOP

Email Notification, Service of Process ogclitmail@hanover.com

The Corporation Trust Company
820 Bear Tavern Road

3rd Floor

West Trenton, NJ 08628
609-538-1818

Page10f1/PK

information displayed on this transmittal is for CT
Corporation's record keeping purposes only and is provided to
the recipient for quick reference. This information does not
constitute a legal opinion as to the nature of action, the
amount of damages, the answer date, or any information
contained in the documents themselvesl Recipient is
responsible for interpreting said documents and for taking
appropriate action. Signatures on certified mail receipts
confirm receipt of package only, not contents.

Case 3:19-cv-O7475-FLW-DEA Document 1-1 Filed 03/01/19 Page 15 of 15 PageiD: 21

STATE OF NEW JERSEV
DEPARTMENT OF BANK|NG AND iNSURANCE

PO BOX 325
TRENTON. NJ 08625-0325

RETURN RECEIPT
REQUESTED

   
  

   

Pta:{(.'- '¢l¢l_.l|lll'dlnl{l l'\.\is€ \'¢lat
........... r E'.'_\:_-_=-' ‘ "'\

ii li iiiiiii iiiiiiiiii

?DLS DL»'~liJ iJUiJE HSSB 2377

       

 

 

 

 

 

 

  
  

 

     

 

VERLAN F|RE iNSURANCE COMPANY
C/O CORPORAT|ON TRUST COMPANY
820 BEAR TAVERN ROAD

WEST TRENTON NJ 08628

u.S.POSTAGE»r-me'reowes

f fn ~L::\w-_ih_-r
mv

l ':.:;__TJ'I"'_`¥

u- _` :;Poaaca s 007 ego

' DOGtSBB-¢J§FEB 07 2019

